Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              March 07, 2022

The Court of Appeals hereby passes the following order:

A22A1035. RUTH BRADY v. BEHAVIORAL HEALTH SERVICES OF
    SOUTH GEORGIA et al.

      Ruth Brady filed this direct appeal following the grant of a discretionary
application. Case No. A22D0207, Jan. 24, 2022. The application was improvidently
granted, however, and this appeal is therefore DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/07/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.